McLaran v. Moore, 60 Miss. 376, arose under the Code of 1880. The statute involved first appeared in the Revised Code of 1892 (section 3747). When that case was decided, a tax was not a debt against the owner of the property taxed; under the statute involved it is. The very purpose of the statute was to abrogate the principle that there was no personal liability for taxes.
Since the enactment of the statute it was held in Delta  Pine Land Co. v. Adams, 93 Miss. 340, 48 So. 190, that there are two remedies for the collection of taxes; namely, a sale of the property against which the tax is charged, and an action against the owner of the property to recover the tax. In that case the court said that the latter remedy was an additional remedy to the remedy already existing. They are not alternative remedies. The remedy by sale of the property is mandatory — it must be pursued by the tax collector. That remedy was followed in this case — appellant's land was sold by the tax collector of Quitman county and struck off to the state, but the sale was void, therefore neither the state nor Quitman county got anything by the sale. Appellant's taxes were still unpaid when this action was brought. The main object of the statute was to supply a remedy for the collection of delinquent taxes where the proceeding in rem by sale had failed.
The majority opinion holds that the right of action in the state and in the county was joint and not joint and several, and therefore the state and county could not bring separate suits for the taxes due each. The statute does not so provide. The taxes due the state, and the different counties of the state, and the various taxing districts *Page 405 
of the counties, are all separated by law; the state's share and the shares of the various counties are all laid out and well defined. According to the majority opinion, if either the state or the county refused to take action, the other would be powerless to proceed under the statute. Such a construction of the statute appears to me unreasonable. However, if it be true that the county could not sue unless the state joined in the action, still it would be a mere nonjoinder of a necessary party plaintiff, and that question was raised in this court for the first time, and then not until it was suggested by the court. Section 722, Code of 1906 (section 519, Hemingway's 1927 Code), provides as follows:
"The nonjoinder or misjoinder of a plaintiff shall not be objected to by the defendant at the trial, unless he give written notice thereof with his plea, stating the name of the person alleged to be omitted or improperly joined; and the court or judge, at any time before the trial of the issue, whether of law or fact, may allow the declaration and writ to be amended so as to obviate the objection, upon such terms as may be proper."
Construing that statute, our court has held that the nonjoinder of a plaintiff cannot be availed of in the supreme court for the first time. Darrill v. Dodds, 78 Miss. 912, 30 So. 4; Avera v. Williams, 81 Miss. 714, 33 So. 501; McInnis Lumber Co. v. Rather,111 Miss. 55, 71 So. 264; Payne v. Stevens, 125 Miss. 582, 88 So. 165; Campbell v. Farmers' Bank, 127 Miss. 668, 90 So. 436. How the majority opinion makes anything out of the fact that the failure of the state to join in this action amounted to more than a mere nonjoinder of a necessary party plaintiff is beyond me. *Page 406